oO won NH A FBP W YN kK

BO NO NO Hb NY HN KH BRB YP SF KF FEF Fe EF RS
mA B&B Ww NO fF CO Ob WAND A FP WY NY YK O&O

26

LAW OFFICES

RENAUD COOK
DRURY MESAROS

One Nowy Centiat.
Sure WH
PHOENIX, AZ 85004
TEE Ph, (O12) JOT-Y ANT
Macnee Here eT ey

 

Case 2:17-cv-00109-JJT Document 86 Filed 03/09/20 Page 1 of 2

Jeffrey S. Hunter, #024426

RENAUD COOK DRURY MESAROS, PA
One North Central, Suite 900

Phoenix, Arizona 85004-4417

Telephone: (602) 307-9900

Facsimile: (602) 307-5853

Email: jhunter(@rcdmlaw.com

Arthur Liederman (Pro Hae Vice)

Nicole Battisti (Pro Hac Vice)

MORRISON MAHONEY, LLP

Wall Street Plaza

88 Pine Street, Suite 1900

New York, NY 10005

Telephone: (212) 825-1212

Facsimile: (212) 825-1313

Email: aliederman@morrisonmahoney.com
nbatlisti(@morrisonmahoney.com

Attorneys for Defendant Constellation

Pharmaceuticals, Inc.

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Iris Spedale and Daniel Spedale, husband

and wife,
Plaintiffs,
No. 2:17-cv-00109-JIT
Vv.
Constellation Pharmaceuticals, Inc., STIPULATION OF DISMISSAL
WITH PREJUDICE
Defendant.

 

IT IS HEREBY STIPULATED AND AGREED that Plaintiff, DANIEL SPEDALE,
dismisses all claims which were asserted, or could have been asserted in this matter as against
defendant, CONSTELLATION PHARMACEUTICALS, INC., with prejudice. All parties are to

bear their own costs.

 
Case 2:17-cv-00109-JJT Document 86 Filed 03/09/20 Page 2 of 2

 

 

1 IT IS FURTHER STIPULATED AND AGREED that signatures of counsel obtained by
2| facsimile shall be deemed original. This stipulation may be filed without further notice with the
3 Clerk of the Court.
4
Dated: this Stay of March, 2020. Dated: this 9thday of March, 2020
5
6 SHERMAN, SILVERSTEIN, KOHL, MORRISON MAHONEY LLP
ROSE & PODOESKI, P.Ax ;
7 fo A ff dare Aastleat
By L Ly By _
8 Alan C, Milst€in Nicole Battisti (Pro Hac Vice)
9 308 Harper Drive, Suite 200 Arthur Liederman (Pro Hac Vice)
Moorestown, NJ 08057 MORRISON MAHONEY, LLP
10 Wall Street Plaza,
88 Pine Street, Suite 1900
11 New York, NY 10005
12 Attorneys for Plaintiff Attorneys for Defendant
13 DANIEL SPEDALE Constellation Pharmaceuticals, Inc.
14
15
16
17
18
19
20
21
22
23
24
25
26
RENAUD COOK

 

TELEPHONE (G12) 307-9NHb
a easanets od nee Tere dd eo

 
